Order unanimously affirmed without costs. Memorandum: Family Court’s finding of permanent neglect is supported by clear and convincing evidence. The record establishes that, despite petitioner’s diligent efforts to encourage and strengthen the parental relationship, respondents took no steps to correct the conditions that led to the removal of the children {see, Matter of Nathaniel T., 67 NY2d 838, 840; Matter of Leon RR, 48 NY2d 117, 125). Respondents refused to cooperate in any of petitioner’s efforts to assess their particular needs. Respondents further refused to utilize any of the services offered by petitioner to address their lack of parenting skills or the abuse of the children. An "agency is not charged with a guarantee that the parent succeed in overcoming his or her predicaments. Indeed, an agency that has embarked on a diligent course but faces an utterly uncooperative or indifferent parent should nevertheless be deemed to have fulfilled its duty” {Matter of Sheila G., 61 NY2d 368, 385; accord, Matter of Diana Crystal D., 200 AD2d 365).
We have examined respondents’ remaining contentions and conclude that they are lacking in merit. (Appeals from Order of Erie County Family Court, O’Donnell, J.—Terminate Parental Rights.) Present—Denman, P. J., Green, Callahan, Doerr and Boehm, JJ.